Citation Nr: 1502792	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of right knee arthroscopy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The RO of jurisdiction is in Denver, Colorado.

The Veteran testified before the Board at a November 2014 hearing, via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A right knee disability was noted on the Veteran's examination for entrance into service.

2. The Veteran's pre-existing right knee disability was aggravated beyond its normal progression by active duty service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of right knee arthroscopy have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends he is entitled to service connection for residuals of right knee arthroscopy.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The record contains some evidence of a pre-existing right knee disability and the Board must therefore determine whether the presumption of soundness applies to the current case, and if so, whether it has been rebutted.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

In the present case the Veteran's enlistment Report of Medical Examination indicates a normal clinical evaluation for the lower extremities and the musculoskeletal system.  However, in the "Physician's Summary" section the examiner reports the Veteran underwent a knee scope and trimming of cartilage, with no sequelae.  Also, in response to the question "[h]ave you ever had, or have you been advised to have, any operations" the response was "knee scoping age 30."  This means the knee scope would have been shortly before active duty service.  See February 2000 Report of Medical Examination.  As a result of this notation, the Veteran's right knee arthroscopy will be considered as having been noted.  The presumption of soundness is therefore not for application in this case as a preexisting disability was noted on the examination for entrance into service.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

The Board must now determine whether the Veteran's preexisting right knee disability was aggravated during active military service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).

There are records of multiple treatments for right knee pain in the Veteran's service treatment records.  However, the service treatment records do not reveal an increase in disability during active service.  Nevertheless, the Veteran had a VA examination in August 2014; the VA examiner concluded that the Veteran's pre-existing right knee disability was aggravated beyond its natural progression by active service.  The rational for this conclusion was that the enlistment examination noted no sequelae from right knee surgery but the Veteran proceeded to suffer right knee pain throughout service.  Furthermore, an X-ray during active service noted early chondromalcia of the patella.  

In sum, the evidence of record shows that the Veteran pre-existing right knee disability was noted upon entrance into active duty service.  VA examination revealed that the pre-existing disability was aggravated beyond its natural progression by active service.  Consequently, service connection is warranted for residuals of a right knee arthroscopy.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306


ORDER

Service connection for residuals of a right knee arthroscopy is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


